Deen, Judge.
This court in Howe v. Prudential Ins. Co. of America, 130 Ga. App. 107 (202 SE2d 669) reversed a judgment of the trial court granting summary judgment to the defendant insurance company. That judgment having been reversed by the Supreme Court (Prudential Ins. Co. of America v. Howe, 232 Ga. 1), this court in conformity with such judgment vacates its prior judgment and hereby affirms the judgment of the trial court granting summary judgment to the defendant.

Judgment affirmed.


Bell, C. J, and Quillian, J., concur.

*695Decided April 29, 1974.
J. Sewell Elliott, for appellants.
Jones, Cork, Miller & Benton, Carr G. Dodson, Hubert C. Lovein, Jr., for appellee.